      Case: 1:20-cv-06461 Document #: 1 Filed: 10/30/20 Page 1 of 5 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

TRUSTEES OF CHICAGO REGIONAL COUNCIL                   )
OF CARPENTERS PENSION FUND, CHICAGO                    )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL                         )
COUNCIL OF CARPENTERS SUPPLEMENTAL                     )
RETIREMENT FUND, and the CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )      Case No.
APPRENTICE & TRAINEE PROGRAM FUND,                     )
                                                       )
                                  Plaintiffs,          )
                                                       )      Judge
      vs.                                              )
                                                       )
BLACKWATER CONSTRUCTION SERVICES, CO.                  )
                                                       )
                                  Defendant.           )

                                     COMPLAINT

      Now come the Plaintiffs, the Trustees of the Chicago Regional Council of

Carpenters Pension Fund, et al., by their attorney, Nicholas E. Kasmer of McGann,

Ketterman, & Rioux complaining of the Defendant, BLACKWATER CONSTRUCTION

SERVICES, CO., and allege as follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.
      Case: 1:20-cv-06461 Document #: 1 Filed: 10/30/20 Page 2 of 5 PageID #:2




       2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, Chicago Regional Council of Carpenters

Supplemental Retirement Funds, and the Chicago Regional Council of Carpenters

Apprentice Training Fund ("Trust Funds") receive contributions from numerous

employers pursuant to Collective Bargaining Agreements between the employers and

the Chicago Regional Council of Carpenters, ("Union"), and therefore, are

multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12 East

Erie, Chicago, Illinois and venue is proper in the Northern District of Illinois.


       3.     BLACKWATER CONSTRUCTION SERVICES, CO., is an employer

engaged in an industry affecting commerce entered into a Collective Bargaining

Agreement whose terms require itself to pay fringe benefits to the Trust Funds.


       4.     The Collective Bargaining Agreement also binds BLACKWATER

CONSTRUCTION SERVICES, CO., to the provisions of the Agreement and

Declarations of Trust that created the Trust Funds ("Trust Agreements").


       5.     BLACKWATER CONSTRUCTION SERVICES, CO. CONTRACTORS,

INC., is required to make contributions to the Trust Funds for each hour worked by its

carpenter employees at the rate and in the manner specified in the Collective Bargaining

Agreements and Trust Agreements. In addition, BLACKWATER CONSTRUCTION

SERVICES, CO., is required to make contributions to the Trust Funds measured by the

                                              2
      Case: 1:20-cv-06461 Document #: 1 Filed: 10/30/20 Page 3 of 5 PageID #:3




hours worked by subcontractors that are not signatory to a Collective Bargaining

Agreement with the Union.


      6.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, BLACKWATER CONSTRUCTION SERVICES, CO., is

required to provide access to the records necessary for the Trust Funds to determine

whether there has been compliance with the obligation to contribute to the Trust Funds.


      7.     BLACKWATER CONSTRUCTION SERVICES, CO. CONTRACTORS,

INC., breached the provisions of the Collective Bargaining Agreement by failing to

allow Plaintiffs to complete an audit of Defendant's books and records for the period

July 1, 2019 through the present, after demand for audit was made upon

BLACKWATER CONSTRUCTION SERVICES, CO.


      8.     Plaintiffs have been required to employ the undersigned attorneys to

compel the audit of the Defendant’s books and records.


      9.     BLACKWATER CONSTRUCTION SERVICES, CO., is obligated to pay

the attorney and auditor fees and court costs incurred by the Plaintiffs pursuant to the

Collective Bargaining Agreements, the Trust Agreements and/or 29 U.S.C.

§1132(g)(2)(D).




                                            3
      Case: 1:20-cv-06461 Document #: 1 Filed: 10/30/20 Page 4 of 5 PageID #:4




       10.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), BLACKWATER CONSTRUCTION SERVICES, CO., is

obligated to pay any fringe benefit contributions shown to be due upon completion of

the audit, as well as liquidated damages and interest.


       11.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:

       (a)    double interest; or
       (b)    interest plus liquidated damages.


       WHEREFORE, Plaintiffs pray:
       A. That the Defendant, BLACKWATER CONSTRUCTION SERVICES,
          CO., be required to provide access to its records within ten (10) days
          for the period of July 1, 2019 through the present, so that the audit can
          be completed.
       B. That Defendant, BLACKWATER CONSTRUCTION SERVICES, CO.,
          be ordered to pay all contributions shown to be due upon completion
          of the audit.
       C. That Defendant, BLACKWATER CONSTRUCTION SERVICES, CO.,
          be ordered to pay the attorney and auditor fees and costs incurred by
          the Plaintiffs.
       D. That Defendant, BLACKWATER CONSTRUCTION SERVICES, CO.,
          be ordered to pay liquidated damages and interest.
       E. That Plaintiffs have such other and further relief as by the Court may
          be deemed just and equitable all at the Defendant's cost.

                                          Respectfully Submitted,
                                          TRUSTEES OF THE CHICAGO REGIONAL
                                          COUNCIL PENSION FUND et al.

                                                s/Nicholas E. Kasmer
                                          By: ________________________

                                             4
     Case: 1:20-cv-06461 Document #: 1 Filed: 10/30/20 Page 5 of 5 PageID #:5




                                            Nicholas E. Kasmer

Nicholas E. Kasmer
Attorney for Plaintiffs
McGann, Ketterman, & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601




                                        5
